UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end:August 31, 2014 Date of reporting period:August 31, 2014 Item 1. Report to Stockholders. ATAC Funds ATAC Beta Rotation Fund – BROTX ATAC Inflation Rotation Fund – ATACX Annual Report www.atacfund.com August 31, 2014 ATAC FUNDS September 29, 2014 Dear Fellow Shareholders: On behalf of the Pension Partners team, we would like to thank you for your investment in the ATAC Inflation Rotation Fund (our alternative absolute return strategy) and the ATAC Beta Rotation Fund (our equity sector rotation strategy). The goal of the ATAC Inflation Rotation Fund (“ATACX”) is to serve as an uncorrelated strategy which over time can enhance a portfolio’s risk and return characteristics. The goal of the ATAC Beta Rotation Fund (“BROTX”) is to outperform the equity market in various economic environments by rotating into the right sectors at the right time. By utilizing a buy and rotate approach based on the direction of inflation expectations as our models define them, our Funds place a large emphasis on risk management, seeking to preserve capital by rotating fully into Treasuries (in “ATACX”) or defensive sectors (in “BROTX”) in advance of periods of market stress. Historically, such periods have coincided with falling inflation expectations that tend to favor bonds over stocks and defensive sectors over cyclical sectors. Fundamentally, this makes sense, as stocks in general and cyclical stocks in particular are not supposed to benefit from a deflationary environment. Bonds are more often the preferred asset class in such an environment. In the most recent period since the start of 2013 we have largely seen the opposite relationship occur. In stark contrast to prior rounds of quantitative easing which boosted inflation expectations, inflation expectations have actually fallen during the third round of quantitative easing (“QE3”). At the same time, the S&P 500 Index has enjoyed its longest uninterrupted move above its 200-day moving average in history. Simply stated, U.S. stocks have entirely ignored falling inflation expectations, which is a historical anomaly to put it mildly (see shaded area in chart below). 1 ATAC FUNDS Note: In the above chart, “Inflation Expectations” is the ratio of TIPS (Treasury Inflation Protected Securities) to Treasuries of similar duration, one method of expressing the rate of inflation investors believe will prevail in the future. Many historical relationships began to fall apart following the “Taper Tantrum” that began in May 2013 when the Federal Reserve first hinted at winding down QE3. Accompanied by a sharp rise in interest rates, stocks and bonds initially sold off together. Subsequently, U.S. equities quickly recovered their losses but all other asset classes (Preferreds, Treasuries, TIPS, REITs, Gold, Emerging Market Equities, etc.) did not and finished lower on the year. From this perspective, 2013 was a year unlike any other in history. In early 2014, we started to see a return to normalcy in terms of historical relationships. Inflation expectations were once again falling, but this time stocks suffered a decline while Treasuries advanced. The ATAC Inflation Rotation Fund was positioned in bonds ahead of a brief January-February decline in equities but like 2013 the decline proved too short-lived for the benefits of any risk management to be observed. Since then, we have seen inflation expectations continue to fall and while U.S. small caps have experienced sharp sell-offs and rallies along the way, U.S. large caps remain incredibly resilient. As we enter the fourth quarter, though, there appears to be mounting evidence that risk management will once again play an important role in the coming months as historical relationships normalize. Through the first three quarters of the year, the average U.S. 2 ATAC FUNDS stock in the Russell 3000 is down on the year while inflation expectations have fallen. On the other hand, areas that tend to fare better during periods of falling inflation expectations, most notably long duration Treasuries and Utilities, are widely outperforming the average stock. Notably, this behavior is all occurring in an advance of the end of QE3. As for what to expect with the last month of asset purchases in October, as Patrick Henry once said: “I have but one lamp by which my feet are guided, and that is the lamp of experience. I know no way of judging the future but by the past.” Following the end of QE1 in 2010 and QE2 in 2011, the S&P 500 Index suffered corrections of 17% and 21% respectively with the Volatility Index (VIX) rising sharply above 40 in both instances. During this period, Treasuries and defensive sectors widely outperformed stocks and cyclical sectors. Today, many investors are assuming this time will be different, as it has been so long since we have seen a correction in large cap U.S. equities that it is hard to envision one ever occurring again. For our part, we are of the belief that the end of QE is more likely to bring about a change in market conditions and a renewed focus on risk management. Over a complete market cycle, it is risk management that we believe is the most effective way to protect capital and compound wealth.Compounding wealth requires positive returns and the avoidance of large losses – there is simply no other way. We have been emphasizing this point over the past few months in giving presentations on our award-winning research papers that focus on timing volatility and corrections. Our research has shown us that it is the assessment of conditions that is critical in the long run, and that outside of the short sample of recent history, when conditions have deteriorated in the past it has been prudent to act in a more defensive manner. In today’s environment, particularly given the unprecedented actions by the Federal Reserve (five years and nine months of 0% interest rates), many have thrown caution and prudence to the wind in assuming that this boom is unlike any before it and will last forever. On that point, it is only fitting to end this letter with a quote on markets from over one hundred years ago that still rings true today: “There is always a disposition in people’s minds to think that existing conditions will be permanent. When the market is down and dull, it is hard to make people believe that this is the prelude to a period of activity and advance. When the prices are up and the country is prosperous, it is always said that while preceding booms have not lasted, there are circumstances connected with this one which make it unlike its predecessors and give assurance of permanency. The one fact pertaining to all conditions is that they will change.” – Charles H. Dow, 1900 Thank you again for your trust and confidence in our unique approach to portfolio management. Sincerely, Edward M. Dempsey, CFP® & Michael A. Gayed, CFA Fund holdings are subject to change and are not recommendations to buy or sell any security.Please see the schedule of investments for current holdings. Current and future holdings are subject to risk. Mutual fund investing involves risk. Principal loss is possible. Because the Funds invest primarily in ETFs, they may invest a greater percentage of its assets in the securities of a single issuer and therefore is considered non-diversified. If a Fund invests a greater percentage of its assets in the securities of a single issuer, its value may decline to a greater degree than if the fund held were a more diversified mutual fund. The Funds are expected to have a high portfolio turnover ratio which has the potential to result in the realization by the Fund and distribution to shareholders of a greater amount of capital gains. This means that investors will be likely to have a higher tax liability. Because the Funds invest in Underlying ETFs an investor will indirectly bear the principal risks of the Underlying ETFs, including but not limited to, risks associated with investments in ETFs, large and smaller companies, real estate investment 3 ATAC FUNDS trusts, foreign securities, non-diversification, high yield bonds, fixed income investments, derivatives, leverage, short sales and commodities. The Funds will bear their share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. The Beta Rotation Fund is new with no operating history and there can be no assurances that the fund will grow or maintain an economically viable size. All investing involves risks. Investing in emerging markets has more risk such as increased volatility, relatively unstable governments; social and legal systems that do not protect shareholders, economies based on only a few industries and securities markets that are substantially smaller, less liquid and more volatile with less government oversight than more developed countries. Investing in small cap companies involve additional risks such as limited liquidity and greater volatility than large companies. The NAAIM Wagner Award was open to all investment practitioners, academic faculty and doctoral candidates in the field. The papers were judged on the following criteria; practical significance to practitioners of active investing (which NAAIM broadly defines as investment strategies and techniques that improve upon the risk-adjusted return obtainable from a passive, buy-and-hold, investment strategy), quality of exposition, analytical rigor, and novelty of results. An ideal paper would provide evidence of the validity of an active investing approach via an example of a trading system that outperforms the market by some well accepted metric such as risk adjusted return, annual return, drawdowns, etc. Examples of supporting evidence sought include backtesting details and parameter sensitivity analysis. A jury of scholars and investment professionals reviewed and awarded the prizes. The National Association of Active Investment Managers or NAAIM was formed in 1989 as a non-profit association of registered investment advisors who provide active money management services to their clients, in order to produce favorable risk-adjusted returns as an alternative to more passive, buy and hold strategies. The 2014 Charles H. Dow Award was open to anyone with an interest in technical analysis who submitted a paper prior to the deadline. The papers were judged on the following standards; the paper is based upon the concepts on technical analysis, the topic is substantive, the research is thorough, include the results of applying the technique to a sufficient quantity of data that covers at least one full market cycle and preferably longer, shows the application of accepted standards of testing (including but not limited to, statistical significance, Chi square, Monte Carlo simulations, and statistical correlation.), the writing meets generally accepted standards of style for publications and college level writing, the analysis and conclusions are useful and enhance the understanding of market action, a paper shall not have been previously published in any media made available for public dissemination, and a paper should be written for an audience of knowledgeable technical analysts. The judging panel reserves the right to not select a winner if it deems that there are no submissions that are worthy of being given the award. It is not possible to invest directly in an index. The S&P 500 Index is a capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Russell 3000 Index is a stock market index that measures the performance of 3,000 publicly traded US companies based on total market capitalization, which represents approximately 98% of the investable US equity market. Duration is a measure of the sensitivity of the price of a fixed-income investment to a change in interest rates. The Volatility Index (VIX) represents one measure of the market’s expectation of stock market volatility over the next 30 day period. References to other securities should not to be interpreted as an offer of these securities. Quasar Distributors, LLC, distributor. 4 ATAC BETA ROTATION FUND Value of $10,000 Investment (Unaudited) The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return (%) – As of August 31, 2014 Since Inception(1) ATAC Beta Rotation Fund 4.92% S&P 500 Index(2) 7.87% April 9, 2014. The Standard & Poor’s 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 5 ATAC INFLATION ROTATION FUND Value of $10,000 Investment (Unaudited) The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rates of Return (%) – As of August 31, 2014 1 Year Since Inception(1) ATAC Inflation Rotation Fund 3.05% 8.64% Lipper Flexible Portfolio Funds Index(2) 16.24% 12.42% September 10, 2012. The Lipper Flexible Portfolio Funds Index is an equally weighted index of the thirty largest U.S. mutual funds in Lipper’s Flexible Portfolio Funds category. The category is comprised of funds that allocate their investments across various asset classes, including domestic common stocks, bonds, and money market instruments, with a focus on total return. 6 ATAC BETA ROTATION FUND Asset Allocations (Unaudited) as of August 31, 2014(1) (% of net assets) Fund Holdings (Unaudited) as of August 31, 2014(1) (% of net assets) Utilities Select Sector SPDR Fund % Health Care Select Sector SPDR Fund % Consumer Staples Select Sector SPDR Fund % Fund holdings and asset allocations are subject to change and are not recommendations to buy or sell any security. 7 ATAC INFLATION ROTATION FUND Asset Allocations (Unaudited) as of August 31, 2014(1) (% of net assets) Fund Holdings (Unaudited) as of August 31, 2014(1) (% of net assets) iShares 20+ Year Treasury Bond Fund % iShares 7-10 Year Treasury Bond Fund % PIMCO 25+ Year Zero Coupon US Treasury Fund % Vanguard Extended Duration Treasury Fund % Fund holdings and asset allocations are subject to change and are not recommendations to buy or sell any security. 8 ATAC FUNDS Expense Examples (Unaudited) August 31, 2014 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, wire transfer fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2014 – August 31, 2014). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. ATAC Beta Rotation Fund Expenses Paid Beginning Account Ending Account During Period(1) Value (4/9/2014) Value (8/31/2014) (4/9/2014 to 8/31/2014) Investor Class Actual(2) Investor Class Hypothetical (5% annualized return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the period since inception of 1.75%, multiplied by the average account value over the period, multiplied by 144/365 to reflect the since inception period. Based on the actual returns for the period since inception, April 9, 2014 through August 31, 2014 of 4.92%. ATAC Inflation Rotation Fund Expenses Paid Beginning Account Ending Account During Period(3) Value (3/1/2014) Value (8/31/2014) (3/1/2014 to 8/31/2014) Investor Class Actual(4)(5) Investor Class Hypothetical(6) (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.99%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended August 31, 2014 of 2.12%. Excluding interest expense, the actual expenses would be $8.86. Excluding interest expense, the hypothetical expenses would be $8.84. 9 ATAC BETA ROTATION FUND Schedule of Investments August 31, 2014 Description Shares Value EXCHANGE-TRADED FUNDS – 98.3% Consumer Staples Select Sector SPDR Fund $ Health Care Select Sector SPDR Fund Utilities Select Sector SPDR Fund* Total Exchange-Traded Funds (Cost $2,525,743) SHORT-TERM INVESTMENT – 2.0% Invesco Treasury Portfolio, 0.01%^ (Cost $50,766) Total Investments – 100.3% (Cost $2,576,509) Other Assets and Liabilities, Net – (0.3)% ) Total Net Assets – 100.0% $ * Fair value of this security exceeds 25% of the Fund’s net assets. Additional information for this security, including the financial statements, is available from the SEC’s EDGAR database at www.sec.gov. ^ Variable Rate Security – The rate shown is the rate in effect as of August 31, 2014. See Notes to the Financial Statements 10 ATAC INFLATION ROTATION FUND Schedule of Investments August 31, 2014 Description Shares Value EXCHANGE-TRADED FUNDS – 98.2% iShares 20+ Year Treasury Bond Fund*+ $ iShares 7-10 Year Treasury Bond Fund*+ PIMCO 25+ Year Zero Coupon US Treasury Fund# Vanguard Extended Duration Treasury Fund Total Exchange-Traded Funds (Cost $100,983,024) SHORT-TERM INVESTMENT – 5.2% Invesco Treasury Portfolio, 0.01%^ (Cost $5,279,984) Total Investments – 103.4% (Cost $106,263,008) Other Assets and Liabilities, Net – (3.4)% ) Total Net Assets – 100.0% $ * Fair value of this security exceeds 25% of the Fund’s net assets. Additional information for this security, including the financial statements, is available from the SEC’s EDGAR database at www.sec.gov. + All or a portion of this security is designated as collateral for a line of credit. # Represents an affiliated company as defined under the Investment Company Act of 1940 (See Note 9). ^ Variable Rate Security – The rate shown is the rate in effect as of August 31, 2014. See Notes to the Financial Statements 11 ATAC FUNDS Statements of Assets and Liabilities August 31, 2014 Beta Rotation Inflation Rotation Fund Fund ASSETS: Investments, at value: Unaffiliated issuers (cost: $2,576,509 and $101,185,932, respectively) $ $ Affiliated issuers (cost: $5,077,076) — Dividends & interest receivable — Receivable for investment securities sold Receivable for capital shares sold Receivable for adviser reimbursements — Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Loans payable — Payable to investment adviser — Payable for capital shares redeemed — Payable for fund administration & accounting fees Payable for compliance fees Payable for transfer agent fees & expenses Payable for custody fees Payable for trustee fees Payable for interest expense — Accrued expenses Accrued distribution fees Total liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ Accumulated undistributed net investment loss — ) Accumulated undistributed net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on investments ) Net Assets $ $ Shares outstanding, unlimited number of shares authorized without par value Net asset value, redemption price and offering price per share(1) $ $ A redemption fee of 2.00% is assessed against shares redeemed within 90 days of purchase. See Notes to the Financial Statements 12 ATAC FUNDS Statements of Operations For the Fiscal Year Ended August 31, 2014 Beta Rotation Inflation Rotation Fund(1) Fund INVESTMENT INCOME: Dividend income (includes $0 and $281,375 from affiliates, respectively) $ $ Interest income 4 Total investment income EXPENSES: Fund administration & accounting fees (See Note 4) Audit fees Transfer agent fees & expenses (See Note 4) Federal & state registration fees Investment adviser fees (See Note 4) Legal fees Compliance fees (See Note 4) Trustee fees (See Note 4) Postage & printing fees Custody fees (See Note 4) Other Distribution fees (See Note 5) Total expenses before interest expense Interest expense (See Note 10) — Total expenses before reimbursement/waiver Less: reimbursement/waiver from investment adviser ) ) Net expenses NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments (includes $0 and $(1,378,450) net loss from affiliates, respectively) Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ (1)Inception date of the Fund was April 9, 2014. See Notes to the Financial Statements 13 ATAC BETA ROTATION FUND Statement of Changes in Net Assets For the Period Inception Through August 31, 2014(1) OPERATIONS: Net investment loss $ ) Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) Redemption fees Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — From net realized gains — Total distributions to shareholders — TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period (including accumulated undistributed net investment loss of $0) $ Inception date of the Fund was April 9, 2014. See Notes to the Financial Statements 14 ATAC INFLATION ROTATION FUND Statements of Changes in Net Assets For the Period Year Ended Inception Through August 31, 2014 August 31, 2013(1) OPERATIONS: Net investment income (loss) $ $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Redemption fees Net increase (decrease) in net assets resulting from capital share transactions ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) ) From net realized gains ) — Total distributions to shareholders ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period — End of period (including accumulated undistributed net investment loss of $(77,072) and $0, respectively) $ $ Inception date of the Fund was September 10, 2012. See Notes to the Financial Statements 15 ATAC INFLATION ROTATION FUND Statement of Cash Flows Year Ended August 31, 2014 Increase (Decrease) in Cash: Cash flows provided by (used for) operating activities: Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets from operations to net cash used for operating activities: Purchases of investments ) Proceeds from sales of investments Purchases of short-term investments, net ) Changes in operating assets and liabilities Increase in receivable for investment securities sold ) Decrease in dividends & interest receivable Decrease in prepaid expenses Decrease in payable for investment securities purchased ) Decrease in payable to investment adviser ) Decrease in other expenses Net change in unrealized appreciation of investments ) Net realized gain ) Net cash used by operating activities ) Cash flows provided by (used for) financing activities: Proceeds from shares sold (a) Cost of shares redeemed (b) ) Increase in loans payable Dividends paid to shareholders, net of reinvestments ) Net cash provided by financing activities Net Increase in cash — Cash: Beginning of fiscal year — End of fiscal year $ — Supplemental disclosure of cash flow and non-cash information: Interest Paid $ Non cash financing activities not included herein consist of $6,634,819 of reinvested dividends (a) Includes a decrease in receivable for capital shares sold of $328,721. (b) Includes an increase in payable for capital shares redeemed of $527,682. See Notes to the Financial Statements 16 ATAC BETA ROTATION FUND Financial Highlights For a Fund share outstanding throughout the period. For the Period Inception Through August 31, 2014(1) PER SHARE DATA(2): Net asset value, beginning of period $ INVESTMENT OPERATIONS: Net investment loss(3) ) Net realized and unrealized gain on investments(4) Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income — Dividends from net realized gains — Total distributions — Paid in capital from redemption fees Net asset value, end of period $ TOTAL RETURN %(5) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets(6): Before expense reimbursement %(7) After expense reimbursement %(7) Ratio of net investment loss to average net assets(6): Before expense reimbursement )%(7) After expense reimbursement )%(7) Portfolio turnover rate %(5) Inception date of the Fund was April 9, 2014. Per share data calculated using average shares outstanding method. Recognition of net investment loss by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Realized and unrealized gains per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share for the period, and may not reconcile with the aggregate gains on the Statements of Operations due to share transactions for the period. Not annualized. Does not include expenses of investment companies in which the Fund invests. Annualized. See Notes to the Financial Statements 17 ATAC INFLATION ROTATION FUND Financial Highlights For a Fund share outstanding throughout the periods. For the Period Year Ended Inception Through August 31, 2014 August 31, 2013(1) PER SHARE DATA(2): Net asset value, beginning of period $ $ INVESTMENT OPERATIONS: Net investment income (loss)(3) ) Net realized and unrealized gain on investments(4) Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income ) ) Dividends from net realized gains ) — Total distributions ) ) Paid in capital from redemption fees Net asset value, end of period $ $ TOTAL RETURN % %(5) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ $ Ratio of expenses to average net assets(6): Before expense reimbursement % %(7) After expense reimbursement % %(7) Ratio of expenses excluding interest expense to average net assets(6): Before expense reimbursement % %(7) After expense reimbursement % %(7) Ratio of net investment income (loss) to average net assets(6): Before expense reimbursement % )%(7) After expense reimbursement % )%(7) Portfolio turnover rate % %(5) Inception date of the Fund was September 10, 2012. Per share data calculated using average shares outstanding method. Recognition of net investment income (loss) by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Realized and unrealized gains per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share for the period, and may not reconcile with the aggregate gains on the Statements of Operations due to share transactions for the period. Not annualized. Does not include expenses of investment companies in which the Fund invests. Annualized. See Notes to the Financial Statements 18 ATAC FUNDS Notes to the Financial Statements August 31, 2014 1.ORGANIZATION Managed Portfolio Series (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated January 27, 2011. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The ATAC Beta Rotation Fund (“Beta Rotation Fund”), and the ATAC Inflation Rotation Fund (“Inflation Rotation Fund”) (or collectively, the “Funds”) are each a non-diversified series with their own investment objectives and policies within the Trust.The investment objective of the Beta Rotation Fund is to seek capital appreciation.The Beta Rotation Fund commenced operations on April 9, 2014.The investment objective of the Inflation Rotation Fund is to achieve absolute positive returns over time.The Inflation Rotation Fund commenced operations on September 10, 2012.Any reference to the fiscal period for the Beta Rotation Fund equals the period since commencement through August 31, 2014.Any reference to the fiscal period for the Inflation Rotation Fund equals the one year period ended August 31, 2014.The Funds currently offer one share class, the Investor Class.Investor Class shares are subject to a 0.25% distribution fee.The Funds may issue an unlimited number of shares of beneficial interest, with no par value. 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds in preparation of its financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Funds comply with the requirements of subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and distributes substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Funds. Therefore, no federal income tax provision is required. As of and during the period ended August 31, 2014, the Funds did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority. As of and during the period ended August 31, 2014, the Funds did not have liabilities for any unrecognized tax benefits. The Funds recognize interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statements of Operations. During the period ended August 31, 2014, the Funds did not incur any interest or penalties. The Funds are subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions, Income, and Distributions – The Funds follow industry practice and records security transactions on the trade date. Realized gains and losses on sales of securities are calculated on the basis of identified cost.Dividend income is recorded on the ex-dividend date and interest income and expense is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Funds’ understanding of the applicable country’s tax rules and regulations. The Funds distribute all net investment income, if any, and net realized capital gains, if any, annually.Distributions to shareholders are recorded on the ex-dividend date.The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes.These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes.Where such differences are permanent in nature, GAAP requires that they be 19 ATAC FUNDS Notes to the Financial Statements – Continued August 31, 2014 reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Funds.For the period ended August 31, 2014, the Beta Rotation Fund increased accumulated undistributed net investment income by $3,916 and decreased accumulated undistributed net realized gain on investments by $3,916.For the period ended August 31, 2014, the Inflation Rotation Fund decreased paid-in capital by $23 and increased accumulated undistributed net realized gain on investment by $23. Expenses – Expenses associated with a specific fund in the Trust are charged to that fund.Common expenses are allocated evenly between the funds of the Trust, or by other equitable means. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 3.SECURITIES VALUATION The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to each Fund’s major categories of assets and liabilities measured at fair value on a recurring basis.Each Fund’s investments are carried at fair value. Mutual Funds – Investments in other mutual funds, including money market funds, are valued at their net asset value per share, and are categorized in Level 1 of the fair value hierarchy. Exchange-Traded Funds – Exchange-traded funds are valued at the last reported sale price on the exchange on which the security is principally traded. If, on a particular day, an exchange-traded fund does not trade, then the mean between the most recent quoted bid and asked prices will be used. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. 20 ATAC FUNDS Notes to the Financial Statements – Continued August 31, 2014 Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Funds could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Funds determine their net asset values per share.The Board of Trustees has established a Valuation Committee to administer, implement, and oversee the fair valuation process, and to make fair value decisions when necessary.The Board of Trustees regularly reviews reports that describe any fair value determinations and methods. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value each Fund’s securities as of August 31, 2014: Beta Rotation Fund Level 1 Level 2 Level 3 Total Exchange-Traded Funds $ $
